DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 5/27/2021.
Election/Restrictions
Claims 3-6 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

Response to Arguments
All of Applicant’s arguments filed 5/27/2021 have been fully considered and are not persuasive.
In summary, Applicant argues Preiss-Bloom teaches PEG as plasticizers and not as porogens and the office fails to provide any reasoning as to how such disclosure teaches or9148258.1 suggests the provision of a porogen as claimed which renders the rejection improper.
This is not persuasive as a compound and its properties are inseparable.  The instant claims define the porogens to comprise PEG, the prior art teaches PEG, therefore as a compound and its properties are inseparable the PEG of the prior art is inherently a porogen and reads on the instant claims.  Furthermore, as evidenced by Kim, the specific PEGs of Preiss-Bloom (PEG6000, PEG200, PEG600, PEG12000, etc. ) are porogens [0066].  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that the PEG in the case of Preiss-Bloom must remain within the composition and not be removed,  the PEG described in the specification is a porogen provided having properties and in a form (e.g. as particulates to facilitate leaching as described, for example on page 3 of 
This is not persuasive as Applicant is arguing limitations which are not recited by the instant claims.  The instant claims require a porogen, specifically PEG, there is no requirement that the porogen be removed and no requirement that the porogen be in a particulate form.
Regarding Applicant comments about the Preiss-Bloom and Komlos rejections the Examiner would like to clarify that all of claims 1-2, 7, 10-12, 13-14 and 15-20 are rejected under these 2 references.  The statement “as applied to claims 1-2, 7, 10-12 and 15-20 above” simply directs the applicant to the rejection over only Preiss-Bloom for the specific teachings related to claims 1-2, 7, 10-12 and 15-20 as the Komlos reference is cited to specially address the  limitations of claims 13-14 which are not taught by the Preiss-Bloom reference.
Applicant remarks that Komlos does not cure the deficiencies of Preiss-Bloom and this is not persuasive for the same reasons discussed above.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 10-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preiss-Bloom (US 2011/0110882).
Preiss-Bloom discloses a composition comprising a cross-linkable protein or polypeptide, and a non-toxic material which induces crosslinking of the cross-linkable protein.  Preferably the cross-linkable protein includes gelatin and the non-toxic material comprises transglutaminase, for example microbial transglutaminase (mTG) (Abs), reading on instant claims 1-2 and 11-12.
Preiss-Bloom teaches the composition to be an injectable scaffold for tissue engineering [0069] and can be provided in the form of tissue culture scaffolds, tissue sealants, hemostatic compositions, etc. [0096].
Regarding claims 7, 10, 15 : Preiss-Bloom teaches the composition to comprise a plasticizer and suitable plasticizers include PEG 6000, and polyethylene glycols 200-12,000 (which overlap with PEG4000 and PEG1450), thus it would have been obvious to include polyethylene glycols 200-12,000 with a reasonable expectation of success as these are specifically contemplated.

Preiss-Bloom teaches that the composition provides an improved application of gelatin-mTG adhesive compositions for a variety of soft tissue applications [0095] and are useful as a sealing, hemostatic agent [0120].
Regarding claims 17-20, Preiss-Bloom teaches the performance of burst adhesion tests and teaches that for each test a collagen sausage casing (reading on collagen support) was used as a substrate.  A hole was punched into the substrate and it was filled with a physiological fluid, afterwards, an experimental cross-linked composition was prepared and applied on top of the substrate to completely cover the hole.  The cross-linked experimental composition was the taught composition comprising gelatin and mTG, reading on an adhesive structure (i.e. gelatin/mTG) forming a layer over the collagen support structure.

Claims 1-2, 7, 10-12, 13-14 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preiss-Bloom (US 2011/0110882), as applied to claims 1-2, 7, 10-12 and 15-20 above, and further in view of Komlos (US 2013/0131701).
As discussed above, Preiss-Bloom makes obvious the limitation of claimed 1-2, 7, 10-12 and 15-20, however Preiss-Bloom does not teach the mTG to be present in a concentration ranging from 0.0006-2mg transglutaminase/cm3 gelatin matrix.
Komlos discloses dry gelatin composition wound dressings and adhesives (Abs).  Komlos teaches tissue adhesive or wound closure compositions comprising a cross-linkable porous protein matrix and a non blood-derived enzyme which includes crosslinking of the cross-linkable protein [0120].  A concentration of enzyme to matrix is from 0.5-2.5 mg/cm3 enzyme/cm3 matrix [0121], preferably 0.05-2mg transglutaminase/cm3 gelatin matrix (Komlos – claim 122).  The enzyme is taught to be mTG [0114] and the protein gelatin and the amount of gelatin and the amounts of mTG is selected to induce 
Preiss-Bloom teaches the composition to comprise 0.0001-2%, preferably 0.01-1.35% w/w of transglutaminsase (Preiss-Bloom – claim 80).
Komlos teaches that the weight ratio of gelatin to transglutaminase to range from about 50:1 to about 500:1, wherein the ratio is selected to induce formation of a sealing adhesive in a mammal and be sufficient to reduce bleeding in a wound of a mammal  [0046].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Preiss-Bloom with those of Komlos and prepare the composition of  Preiss-Bloom to have a concentration of transglutaminase of 0.05-2mg transglutaminase/cm3 gelatin matrix as Komlos teaches this concentration to be suitable for preparing adhesive compositions for use in scaffold and as tissue/wound sealants comprising gelatin and mTG and its prima facie obvious for a person of skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result for formulations an adhesive composition comprising gelatin and mTG.  Furthermore, one of skill in the art would have been motivated to use translutaminase and gelatin in a weight ratio as taught by Kumlos (which provides a concentration of gelatin which overlaps with the claimed ranges) and it would have also been prima facie obvious to modify the amounts of mTG used based on the amounts of gelatin present and Komlos teaches that the amounts used should be selected to induce formation of a sealing adhesive and sufficient to reduce bleeding in a wound.
New Rejections Necessitated By Claim Amendments
Claim Rejections - 35 USC § 103
Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (Polymers 2017, 9, 638) and Zehbe (US 7,947,077).
Song discloses a collagen (reading on biopolymer being a polypeptide) hydrogel scaffold with porous structure.  Glutamine transaminase was used as the cross-linker of the hydrogel and bovine serum albumin and sodium chloride (NaCl) were used as porogens of the hydrogel (Abs and Pg. 2).

However, Song doesn’t teach the NaCl to be particulate. 
It is noted that Song does not teach the NaCl to be fully dissolved in the water, therefore, some of the NaCl is expected to be in particulate form. Furthermore, Zehbe discloses a method of producing a composite material comprising a hydrogel (Abs and Zehbe – claim 1) and in the background section, Zehbe teaches that methods of producing porous structure includes the use of porogens and teaches that the pore size of the structure depends on the size of the porogen particles, e.g. when the porogen is a salt, the size of the salt crystals (Col. 1, lines 60-67 to Col. 2, lines 1-15).
In view of these teaches it would have been obvious to ensure the use particulate NaCl as the porogen as the pore size of the structure is shown to depend on the size of the porogen particles and its obvious to pursue known options within the technical grasp of the skilled artisan to achieve a predictable result of formulating a porous scaffold.
While Song doesn’t teach the scaffold to be injectable, this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing .
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613